Citation Nr: 1756861	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a right ankle disorder, to include secondary to the Veteran's service-connected left ankle and low back disabilities.  


REPRESENTATION

Veteran represented by:	Eric Sandberg-Zakian, Attorney at Law


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 2003 to August 2007.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a March 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In November 2015, the Board remanded this matter for further development. 

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2015, the Board remanded the issue of entitlement to service connection for a right ankle disorder.  At that time, the RO was instructed to obtain any outstanding VA treatment records, contact the Veteran regarding any outstanding private treatment records related to his claimed right ankle disorder, and to schedule the Veteran for a new VA ankle examination.  Thereafter, the claim was to be readjudicated and a Supplemental Statement of the Case (SSOC) was to be issued.  

In a March 2016 letter, the Veteran was contacted regarding any outstanding private treatment records.  He did not respond to that letter.  Additionally, the Veteran was scheduled for a VA examination in May 2016 for which he did not report.  Review of the record shows that a November 2016 correspondence from VA to the Veteran was returned.  It is unclear whether the Veteran received the March 2016 letter or any notifications related to his scheduled VA examination.  On remand, the AOJ should confirm the Veteran's current address and re-send correspondence as a result of the Board's prior remand and reschedule him for a new VA examination.  
  


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and his attorney and request that he provide VA with his current address.  The Veteran's claims folder must be updated to reflect his current address.  All efforts to confirm the Veteran's address must be documented in the record.  

2.  Ask the Veteran, through his attorney, to identify any private treatment that he may have had for his claimed right ankle disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine whether his claimed right ankle disorder is related to service or his service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must state any and all right ankle disorders found, to include right ankle strain and/or any arthritic conditions thereof.

For any right ankle disorders found, including a right ankle strain, the examiner should then opine whether those disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to military service, to include as related to physical activity during military service such as running, and/or the result of the two improvised explosive device (IED) blasts noted in his service treatment records.  

The examiner should specifically address the Veteran's contentions that his complaints in the May 2007 post-deployment assessment were related to his right ankle, as well as the July 2007 service record noting a past medical history of torn ligaments in his right foot (in contrast with evidence of torn ligaments in the left ankle shown in other service records).  

The examiner should also address the September 2007 VA examination which indicated right ankle problems, including painful motion; the examiner should discuss whether such evidence demonstrates any right ankle disorder found was initially manifested during military service.  

The examiner should also specifically address the Veteran's lay statements, particularly in May 2009, regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

Next, the examiner should then opine whether the Veteran's disorders found on examination are (1) caused by; or, (2) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service connected left ankle and lumbar spine disabilities, to include any symptomatology associated with those disabilities such as overcompensation, or abnormal gait or weight bearing.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a right ankle disorder.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




